DeviN, J.,
concurring in the result: The evidence set out in the record was amply sufficient to sustain the findings of the Utilities Commission, and equally so, on appeal, to support the judgment of the Superior Court. dismissing protestant’s case.
The statute (G. S., 62-21) declaring that the determination of the Commission shall be “prima facie just and reasonable” established a rebuttable presumption — a rule of evidence. Meeker v. Lehigh Valley R. R. Co., 236 U. S., 412. Whether the presentation of the Commission’s decision imposed upon appellant the burden of proof, or of going forward, the findings of the judge, who by consent was exercising also the function of a jury, was in accord with the evidence. No exception is brought forward to the failure to make specific findings of fact. In my opinion a correct result was reached. Butts v. Screws, 95 N. C., 215.
However, I do not agree as applicable here the statement in the opinion that “in the absence of a showing that the decision of the Commission was clearly unreasonable and unjust, the appellee on appeal to the *396Superior Court is entitled to an affirmance of the decision of the Commission.” This statement of law is derived from an expression in a concurring opinion in Corporation Commission v. R. R., 170 N. C., 566 (565), quoted in Utilities Commission v. Trucking Co., 223 N. C., 687. I do not regard this as intended to apply to a case where the appeal involves exceptions to the Commission’s findings of fact.
I fear this rule would tend to render nugatory the unlimited right of appeal from an order of the Commission overruling exceptions to its finding of fact, accorded by the statute to “any party affected thereby,” which this Court has construed to mean a trial de novo. G. S., 62-20; Utilities Commission v. Coach Co., 218 N. C., 233, 10 S. E. (2d), 824.